Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000052
                                                        17-JUN-2014
                                                        12:23 PM
                           SCWC-12-0000052

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I

        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,

                                 vs.

    JACQUES RAYMOND MONTEIL, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                  (CAAP-12-0000052, 3P711-1171)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)


          Petitioner/Defendant-Appellant Jacques Raymond

Monteil’s Application for Writ of Certiorari, filed on May 5,

2014, is hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawai'i, June 17, 2014.

Peter Van Name Esser and            /s/ Mark E. Recktenwald
Robert D.S. Kim
for petitioner                      /s/ Paula A. Nakayama

Mitchell D. Roth and                /s/ Sabrina S. McKenna

Jason R. Kwiat

for respondent                      /s/ Richard W. Pollack


                                    /s/ Michael D. Wilson